DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,309,113. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant clams can be found within the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,889,997. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With regard to claims 1 and 13: The limitation “the edge of the coupled floor panel” found in the last line of the claim lacks sufficient antecedent basis.  Further, it’s unclear as to which panel is being referred to in the coupling of panels.
With regard to claim 2: Lines 1-2, the limitation “the lower side” lacks sufficient antecedent basis.  The limitation “the edge of a coupled floor panel” found in the last line of the claim lacks sufficient antecedent basis.  It’s unclear as to which panel is being referred to in the coupling of panels.  Further, it’s unclear if the limitation “a coupled floor panel” is referencing the coupled floor panel found in the last line of claim 1.
With regard to claim 4: Lines 1-2, the limitation “the surface of the first section” lacks sufficient antecedent basis. Lines 2-3, the limitation “the second surface of the upper hook-shaped part” lacks sufficient antecedent basis.   It appears claim 4 should be dependent upon claim 3.
With regard to claim 18:  The limitation “the lip” lacks sufficient antecedent basis. For the purpose of examination, the limitation is considered to be directed to --the lip of the lower-hooked shaped part--.
With regard to claim 19: The limitation “incision” lacks sufficient antecedent basis. It appears claim 19 should be dependent upon claim 13.
Claims 1-20 are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cappelle (US 2012/0266555 A).
With regard to claim 1: Cappelle discloses a floor panel (1) comprising a substrate and coupling parts (8 and 9) on a pair of opposite edges allowing to couple two of such floor panels to each other by means of a downward movement of one floor panel with respect to the other (figs. 3, 6-7, 10-12 and 15), wherein the coupling parts include a first locking system (26 and 27) configured to effect a locking in a direction perpendicular to a plane of coupled floor panels and a second locking system (18 and 19) configured to effect a locking in a direction perpendicular to coupled edges and in the plane of coupled floor panels (figs. 3, 6-7, 10-12 and 15); 
wherein the coupling parts (8 and 9) substantially are formed of a material of the substrate and are realized in one piece with the substrate (figs. 3, 6-7, 10-12 and 15); 
wherein the second locking system (18 and 19) includes a downward-directed upper hook-shaped part (19) situated on one of the edges and an upward-directed lower hook-shaped part (18) situated on the other edge, the hook-shaped parts (18 and 19) being engageable behind each other by means of the downward movement (figs. 3, 6-7, 10-12 and 15); 
wherein the upper hook-shaped part (19) includes a lip (23) with a downward-directed locking element (24) and the lower hook-shaped part (18) includes a lip (20) with an upward-directed locking element (21) (figs. 3, 6-7, 10-12 and 15); 
wherein the first locking system comprises locking parts (26, 27) situated at a distal extremity of the upper hook-shaped part (19) and at a proximal extremity of the lower hook-shaped part (18) respectively (figs. 3, 6-7, 10-12 and 15);
wherein the floor panel (1) is configured such that in coupled condition of two such floor panels on the pair of opposite edges a contact is formed between a distal side of the upward-directed locking element (21) and the coupled edges of the coupled floor panel (figs. 3, 6-7, 10-12 and 15).  
With regard to claim 2: Cappelle discloses that said contact extends up to a certain distance from a lower side of the floor panel (1), such that a space is provided below said contact between the upward-directed locking element (21) and the edge of the coupled panel.  
With regard to claim 3: Cappelle discloses that the lip (23) of the upper hook-shaped part (19) has an underside including a first surface (B) and a second surface (C), the second surface (C) being more inwardly and lower situated than the first surface (B) (fig. 7); 
wherein the upward-directed locking element (21) has an upper side running inclinedly downward in a direction towards a distal extremity of the lower hook-shaped part (18) (fig. 7); 
wherein the lip (20) of the lower hook-shaped part (18) is provided with a downward-directed recess (32) in which said downward-directed locking element (24) in the coupled condition is situated at least partially (fig. 6), 
wherein the upper side of the lip (20) of the lower hook-shaped part (18) includes a first section and a second section, and a step (at 32) between the first section and the second section, wherein the first section defines at least partially the downward-directed recess (32) (fig. 6), 
wherein each of the first section and the second section of the upper side of the lip (20) of the lower hook-shaped part (18) includes a surface (M, N) that extends substantially parallel to the plane of the coupled floor panels, the surface (N) of the first section being lower situated than the surface (M) of the second section (fig. 7), 
wherein a space is provided between the surface (M) of the second section of the lip (20) of the lower hook-shaped part (18) and the first surface of the upper hook-shaped part (19) (fig. 7).

    PNG
    media_image1.png
    295
    562
    media_image1.png
    Greyscale

Fig. 7: Cappelle (US 2012/0266555 A1)
With regard to claim 4: Cappelle discloses a space is provided between a surface of a first section of the upper side of the lip (20) of the lower hook-shaped part (18) and a second surface of the upper hook-shaped part (19).  
With regard to claim 5: Cappelle discloses that the floor panel has a thickness between 3 and 10mm (par. 0035), which is considered to meet the claimed thickness range of less than 6 mm.
With regard to claim 6: Cappelle discloses that the floor panel (1) comprises a top layer (35) including a décor (printed décor) and a wear layer (wear-resistant surface) (par. 0121).  
With regard to claim 7: Cappelle discloses that the substrate includes thermoplastic material (PVC) (par. 0033).  
With regard to claim 8: Cappelle discloses that the substrate includes polyvinyl chloride, wherein the polyvinyl chloride comprises a filler (par. 0033).  
With regard to claim 11: Cappelle discloses that the floor panel comprises a reinforcement layer (38) of glass fiber (par. 0141).  
With regard to claim 12: Cappelle discloses the floor panel (1) is configured such that in coupled condition of two such floor panels at their pair of opposite edges, no locking in the direction perpendicular to the plane of the coupled floor panels is provided at the contact between a proximal end of the upward-directed locking element (21) and a proximal end of the downward-directed locking element (24) (fig. 7).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappelle (US 2012/0266555 A) in view of Cappelle (US 2015/0337540 A1).
With regard to claim 9: Cappelle ‘555 does not disclose that the filler is selected from one or more than one of chalk, limestone, wood, cork or bamboo.  
However, Cappelle ‘540 discloses a floor panel having a filler comprising chalk (par. 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panel of Cappelle to have filler comprise chalk such as taught by in order Cappelle ‘540 in order to reinforce and strengthen the PVC material.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappelle (US 2012/0266555 A1) in view of Stevens, JR. (US 2015/0240500 A1).
With regard to claim 10: Cappelle does not disclose that the substrate is foamed.
However, Stevens, JR. discloses a floor substrate that is foamed (par. 0051).
It would have been an obvious to one of ordinary skill in the art before the effective filing date
of the claimed invention to modify the substrate of Cappelle to be foamed such as taught by Stevens, JR.
in order to provide a lightweight material for ease of handling and/or transport.
Conclusion
The prior art cited is directed to panels comprising coupling parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633